This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 RAY C. JONES and CRISTAL JONES,

 3          Petitioners-Appellants,

 4 v.                                                                            NO. 31,985

 5 SHERRY SUE JONES,

 6          Respondent-Appellee,

 7 In the Matter of the ESTATE OF
 8 ANNETTE HISE JONES, deceased.


 9 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
10 George P. Eichwald, District Judge

11 Sanders & Westbrook
12 Duff Westbrook
13 Albuquerque, NM

14 for Appellants

15 Tax Estate & Business Law, Ltd.
16 Clinton W. Marrs
17 Albuquerque, NM

18 for Appellee

19                                 MEMORANDUM OPINION
 1 VIGIL, Judge.

 2       Appellants Ray Jones and Cristal Jones appeal several orders relating to the

 3 distribution of the estate of Annette Hise Jones. In our notice of proposed summary

 4 disposition, we proposed to affirm. Appellants and Appellee Sherry Sue Jones all

 5 moved for an extension of time to respond to this Court’s notice. We granted the

 6 extensions. Appellee then filed a memorandum in support of our proposed summary

 7 disposition. Appellants did not file a memorandum in opposition. Accordingly, for

 8 the reasons stated in our notice of proposed summary disposition, we affirm.

 9       IT IS SO ORDERED.



10                                              _______________________________
11                                              MICHAEL E. VIGIL, Judge


12 WE CONCUR:



13 _________________________________
14 CYNTHIA A. FRY, Judge



15 _________________________________
16 TIMOTHY L. GARCIA, Judge



                                            2